No. 12-2074

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                   Feb 19, 2014
TODD R. ROCHOW AND JOHN ROCHOW,                                           ) DEBORAH S. HUNT, Clerk
PERSONAL REPRESENTATIVES OF THE ESTATE                                    )
OF DANIEL J. ROCHOW,                                                      )
                                                                          )
       Plaintiffs-Appellees,                                              )
                                                                          )
v.                                                                        )      ORDER
                                                                          )
LIFE INSURANCE COMPANY OF NORTH AMERICA,                                  )
                                                                          )
       Defendant-Appellant.                                               )
                                                                          )




BEFORE:       BATCHELDER, Chief Judge; BOGGS, MOORE, COLE, CLAY, GIBBONS,
              ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
              STRANCH, and DONALD, Circuit Judges.


       A majority of the Judges of this Court in regular active service have voted for rehearing of

this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.”

       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.




                                       ENTERED BY ORDER OF THE COURT




                                       Deborah S. Hunt, Clerk